ORIGINAL                                          FILED
                                                                                   MAY - 8 2015
          3Jn tbc Wnitcb $tatcs violated the Americans with Disabilities Act ("ADA"), 42 U.S.C. §§ 12101 et seq. (1990); the
Uniformed Services Employment and Reemployment Rights Act ("USERRA"), 38 U.S.C.
§§ 4323 et seq. (2008); and other statutes and regulations regarding veterans' rights or benefits.
Id. Plaintiff contends that federal, state, and local entities are "discriminating" against disabled
veterans by failing to adhere to laws and regulations concerning veterans' employment, benefits,
and general fair treatment. Id. at 1-4. Plaintiff further alleges that undocumented workers
receive more favorable treatment than veterans, id. at 4, that an insufficient number of veterans
are employed by the state of Maryland, id. at 4-5, and that veterans' benefits were withheld
during and after the October 2013 federal government shutdown, id. at 2. According to plaintiff,
such violations "deny veterans' constitutional rights and civil liberties," id. at 1, and constitute a
"crime against [him] and[] the Citizens of [t]he United States," id. at 2. In the "Conclusion"
section of the amended complaint, plaintiff purports to "hereby fine[ t]he United States ten
million ($10,000,000) dollars, plus ten thousand dollars ($10,000) per United States [f]ederal
[a]gency, per day, until [t]he United States ceases its continued non-compliance with [d]isabled
[v]eterans laws .... " Id. at 6.

        Defendant filed a motion to dismiss plaintiffs amended complaint pursuant to Rule
12(b)(l) of the Rules of the United States Court of Federal Claims ("RCFC") for lack of subject
matter jurisdiction and for failure to state a claim, thus raising RCFC 12(b)(6), and on the
grounds that plaintiff has failed to allege a case or controversy. The motion is fully briefed, and
the court deems oral argument unnecessary.


                                    II. STANDARD OF REVIEW

                                           A. RCFC 12(b)(l)

        Whether the court has jurisdiction to decide the merits of a case is a threshold matter. See
Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 94-95 (1998). "Without jurisdiction the
court cannot proceed at all in any cause. Jurisdiction is power to declare the law, and when it
ceases to exist, the only function remaining to the court is that of announcing the fact and
dismissing the cause." Ex parte McCardle, 74 U.S. (7 Wall.) 506, 514 (1868). The parties, or
the court, sua sponte, may challenge the existence of subject matter jurisdiction at any time.
Arbaugh v. Y&H Corp., 546 U.S. 500, 506 (2006).

         When considering whether to dismiss a complaint for lack of jurisdiction, a court
assumes that the allegations in the complaint are true and construes those allegations in the
plaintiffs favor. Henke v. United States, 60 F.3d 795, 797 (Fed. Cir. 1995). A prose plaintiffs
complaint, '"however inartfully pleaded,' must be held to 'less stringent standards than formal
pleadings drafted by lawyers' .... " Hughes v. Rowe, 449 U.S. 5, 10 n.7 (1980) (quoting Haines
v. Kerner, 404 U.S. 519, 520-21 (1972)). However, a prose plaintiff is not excused from
meeting basic jurisdictional requirements. See Henke, 60 F.3d at 799 ("The fact that [the
plaintiff] acted prose in the drafting of his complaint may explain its ambiguities, but it does not
excuse its failures, if such there be."). In other words, a pro se plaintiff is not excused from his
burden of proving, by a preponderance of the evidence, that the court possesses jurisdiction. See
McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189 (1936); Reynolds v. Army & Air


                                                   2
Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988). The plaintiff cannot rely solely on
allegations in the complaint, but must bring forth relevant, adequate proof to establish
jurisdiction. See McNutt, 298 U.S. at 189. Ultimately, ifthe court finds that it lacks subject
matter jurisdiction, then it must dismiss the claim. Matthews v. United States, 72 Fed. CL 274,
278 (2006); see also RCFC 12(h)(3) ("If the court determines at any time that it lacks subject-
matter jurisdiction, the court must dismiss the action.").

                                            B. Tucker Act

        The ability of the United States Court of Federal Claims ("Court of Federal Claims") to
entertain suits against the United States is limited. "The United States, as sovereign, is immune
from suit save as it consents to be sued." United States v. Sherwood, 312 U.S. 584, 586 (1941).
A waiver of immunity "cannot be implied but must be unequivocally expressed." United States
v. King, 395 U.S. 1, 4 (1969). The Tucker Act, the principal statute governing the jurisdiction of
this court, waives sovereign immunity for claims against the United States not sounding in tort
that are founded upon the Constitution, a federal statute or regulation, or an express or implied
contract with the United States. 28 U.S.C. § 149l(a)(l). However, the Tucker Act is merely a
jurisdictional statute and "does not create any substantive right enforceable against the United
States for money damages." United States v. Testan, 424 U.S. 392, 398 (1976). Instead, the
substantive right must appear in another source of law, such as a "money-mandating
constitutional provision, statute or regulation that has been violated, or an express or implied
contract with the United States." Loveladies Harbor. Inc. v. United States, 27 F.3d 1545, 1554
(Fed. Cir. 1994) (en bane).


                                          III. DISCUSSION

        Plaintiff does not allege any claims based on a contract with the United States or a
money-mandating constitutional provision, statute, or federal regulation. Although plaintiff cites
certain statutes, none are money-mandating for the purposes of the Tucker Act. For example,
plaintiffs reliance on the ADA is unavailing because the United States Court of Appeals for the
Federal Circuit has held that the "ADA is not a money-mandating" statute that would provide
this court with jurisdiction. Pierce v. United States, 590 F. App'x 1000, 1002 (2015). This is
because the statute confers exclusive jurisdiction over ADA claims on district courts. McCauley
v. United States, 1998 WL 224949, at *l-2 (Fed. Cir. Apr. 20, 1998) (affirming the Court of
Federal Claims' holding that it lacked jurisdiction over an ADA claim because district courts
have exclusive jurisdiction over such claims); Boddie v. United States, 1996 WL 252832, at* 1-2
(Fed. Cir. May 14, 1996) ("The [ADA] does not cover the federal govermnent.") (citing 42
U.S.C. §§ 12111(2), (5), 12112 (1994)); Searles v. United States, 88 Fed. Cl. 801, 805 (2009);
see also United States v. Bormes, 133 S. Ct. 12, 18 (2012) ("The Tucker Act is displaced ...
when a law assertedly imposing monetary liability on the United States contains its own judicial
remedies[, and accordingly,] the specific remedial scheme establishes the exclusive framework
for the liability Congress created under the statute.").

       Similarly, plaintiffs citation to the USERRA fails to establish jurisdiction in this court.
The statute provides relief against employment discrimination on the basis of an individual's


                                                 3
"membership, application for membership, performance of service, application for service, or
obligation" to the armed services. 38 U.S.C. § 431 l(a). Under the USERRA, if a veteran has a
claim and the "the employer is a [flederal executive agency," id. § 4322(a)(2)(B), jurisdiction to
adjudicate the claim lies with the United States Merit Systems Protection Board ("Board"), id. §
4324(a)(l ). See also Bodus v. Dep't of the Air Force, 82 M.S.P.R. 508, 513 (1999) ("Under the
Uniformed Services Employment and Reemployment Rights Act (USERRA), the Board has
jurisdiction over complaints of any person alleging discrimination in [flederal employment on
account of prior military service." (citing 38 U.S.C. §§ 4303(4)(A)(ii), 431l(a),4322(a), 4324)).
Because the USERRA vests the Board with exclusive jurisdiction over veterans' employment
actions against federal executive agencies, this court cannot exercise its jurisdiction to hear
plaintiffs claims.

         Moreover, to the extent that plaintiff asserts claims against the State of Maryland or its
entities, the USERRA provides that "[i]n the case of an action against a State (as an employer)
by a person, the action may be brought in a State court of competent jurisdiction in accordance
with the laws of the State." 38 U.S.C. § 4323(b)(2); Butts v. United States, 2014 WL 4071649,
at *2 (Fed. Cl. Aug. 15, 2014) (finding that "a USERRA claim brought by a private individual
against a state entity is to be brought in a [s]tate court" (internal citation and quotation marks
omitted)). This court thus has no jurisdiction to hear such claims, as jurisdiction lies with the
relevant state court(s).

        The other statutory sections that plaintiff invokes, namely, 15 U.S.C. §§ 631, 637, and
656, do not mandate payment of monetary damages by the government within the Tucker Act.
Specifically, 15 U.S.C. § 631 sets forth Congress's "declared policy" for the federal government
to provide "aid, counsel, assistance" and other support to small businesses. Further, 15 U.S.C. §
637 details the Small Business Administration's duties regarding procurement and other types of
contracts. Moreover, 15 U.S.C. § 656 describes the Small Business Administration's Office of
Women's Business Ownership, including outlining the parameters of the Women's Business
Center program. None of these statutes provides for the payment of monetary damages (nor do
any of them even pertain to veterans' claims), thereby preventing this court from exercising its
jurisdiction. 1
        1
           When this court lacks jurisdiction over a particular action, it has the authority to
transfer that action to a court "in which the action ... could have been brought at the time it was
filed or noticed" if such transfer is "in the interest of justice." 28 U.S.C. § 1631. The court often
determines whether transfer is in the interest of justice based upon an assessment of plaintiff's
claims on their merits. See Taylor v. United States, 92 Fed. Cl. 36, 39 (2010). "A decision to
transfer rests within the sound discretion of the transferor court, and the court may decline to
transfer the case '[i]f such transfer would nevertheless be futile given the weakness of plaintiffs
case on the merits."' Spencer v. United States, 98 Fed. Cl. 349, 359 (2011) (quoting Faulkner v.
United States, 43 Fed. Cl. 54, 56 (1999)). Here, as defendant correctly notes, although plaintiff
makes "general allegations of discrimination against disabled veterans," he fails to "plead any
concrete and particularized injury" that would give him standing to bring suit. Def. 's Mot. at 5
(internal quotation marks omitted); see also Monsanto Co. v. Geertson Seed Farms, 561 U.S.
139, 149 (2010) ("Standing under Article Ill of the Constitution requires that an injury be
concrete, particularized, and actual or imminent; fairly traceable to the challenged action; and
redressable by a favorable ruling."). Thus, because plaintiff does not plead sufficient facts to

                                                  4
        Additionally, plaintiff asserts that his constitutional rights have been violated, 2 but does
not specify which constitutional provisions relate to his claims, or indicate how such rights have
been infringed. However, he contends that the denial of his rights constitutes a crime. Assuming
plaintiff were to make out a cognizable criminal violation claim, the Court of Federal Claims
lacks jurisdiction to entertain criminal matters. See Joshua v. United States, 17 F .3d 378, 379-80
(Fed. Cir. 1994) (affirming that the Court of Federal Claims had "'no jurisdiction to adjudicate
any claims whatsoever under the federal criminal code'"); Kania v. United States, 650 F.2d 264,
268 (Ct. Cl. 1981) (noting that "the role of the judiciary in the high function of enforcing and
policing the criminal law is assigned to the courts of general jurisdiction and not to this court").
Thus, this court possesses no jurisdiction to hear plaintiffs claims related to criminal violations.

        Further, although plaintiff has attached approximately 1,900 pages of exhibits to his
amended complaint, he fails to explain how they relate to his allegations or are relevant to the
case. More narrowly, plaintiff does not indicate how any of the exhibits provide a basis for this
court's jurisdiction to adjudicate his claims.

        Finally, as noted above, plaintiff filed, concurrent with his original complaint, an
application to proceed in forma pauperis. Pursuant to 28 U.S.C. § 1915, courts of the United
States are permitted to waive filing fees and security under certain circumstances. 3 See 28
U.S.C. § 1915(a)(l); see also Hayes v. United States, 71 Fed. Cl. 366, 366-67 (2006) (concluding
that 28 U.S.C. § 1915(a)(l) applies to both prisoners and nonprisoners alike). Plaintiffs wishing
to proceed in forma pauperis must submit an affidavit that lists all of their assets, declares that
they are unable to pay the fees or give the security, and states the nature of the action and their
belief that they are entitled to redress. 28 U.S.C. § 1915(a)(l). Here, plaintiff has satisfied all
three requirements. The court therefore grants plaintiffs application and waives his filing fee.




demonstrate how he, specifically, has been injured, transfer to another court would be futile,
given the weakness of his claims on the merits. Accordingly, the court declines to transfer
plaintiffs claims.
       2
          To the extent that plaintiff asserts a due process claim under the Fifth and Fourteenth
Amendments of the United States Constitution, this court lacks jurisdiction. LeBlanc v. United
States, 50 F.3d 1025, 1028 (Fed. Cir. 1995).
       3
          While the Court of Federal Claims is not generally considered to be a "court of the
United States" within the meaning of title twenty-eight of the United States Code, the court has
jurisdiction to grant or deny applications to proceed in forma pauperis. See 28 U.S.C. § 2503(d)
(deeming the Court of Federal Claims to be "a court of the United States" for the purposes of28
U.S.C. § 1915); see also Matthews, 72 Fed. CL at 277-78 (recognizing that Congress enacted the
Court of Federal Claims Technical and Procedural Improvements Act of 1992, authorizing the
court to, among other things, adjudicate applications to proceed in forma pauperis pursuant to 28
u.s.c. § 1915).
                                                  5
        In sum, the court GRANTS plaintiff's application to proceed in forma pauperis and
DISMISSES plaintiff's amended complaint for lack of jurisdiction. No costs. The clerk is
directed to enter judgment accordingly.

       IT IS SO ORDERED.



                                                               TM. SWEEpIBY
                                                   Judge




                                               6